Exhibit 10.1

 

SPX CORPORATION
SUPPLEMENTAL RETIREMENT SAVINGS PLAN

 

As Amended and Restated May 31, 2008

 

--------------------------------------------------------------------------------


 

SPX CORPORATION
SUPPLEMENTAL RETIREMENT SAVINGS PLAN

 

As Amended and Restated May 31, 2008

 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

2

1.1

“Accounting Date”

2

1.2

“Administrator”

2

1.3

“Affiliated Company” or “Affiliate”

2

1.4

“Beneficiary”

2

1.5

“Board”

2

1.6

“Code”

2

1.7

“Company”

2

1.8

“Compensation”

2

1.9

“Compensation Committee” or “Committee”

2

1.10

“Deferred Account” or “Account”

2

1.11

“Deferred Mutual Fund”

2

1.12

“Deferred Mutual Fund Unit”

2

1.13

“Dividend Date”

2

1.14

“Employee”

2

1.15

“ERISA”

3

1.16

“Executive Annual Incentive Plan”

3

1.17

“Executive Bonus Plan”

3

1.18

“Participant”

3

1.19

“Plan”

3

1.20

“Plan Year”

3

1.21

“Qualified Savings Plan”

3

1.22

“Recordkeeper”

3

1.23

“Trustee”

3

 

 

 

ARTICLE II ELIGIBILITY

4

2.1

Participation

4

2.2

Reduction in Status; Removal From Participation

4

 

 

 

ARTICLE III CONTRIBUTIONS AND DEFERRAL ACCOUNTS

5

3.1

Elections To Contribute

5

3.2

Duration of Election

5

3.3

Disposition of Excess Contributions in the Qualified Savings Plan

5

3.4

Company Matching Contributions

5

3.5

Vesting of Participant Deferrals

6

 

 

 

ARTICLE IV PARTICIPANTS’ ACCOUNT AND INVESTMENT CREDITS

7

4.1

Participants’ Accounts

7

4.2

Deferred Mutual Fund Credits

7

4.3

Selection of Deferred Mutual Funds

7

4.4

Changing Deferred Mutual Funds

7

4.5

Dividends

7

 

 

 

ARTICLE V PAYMENT OF ACCOUNT

8

5.1

Form of Benefit

8

5.2

Election of Payment Option

8

 

i

--------------------------------------------------------------------------------


 

5.3

Commencement of Benefit

9

5.3A

Change in Payment Selection for 2005-2008 Calendar Year Accounts

10

5.3B

2008 Transition Elections for 2005-2008 Calendar Year Accounts

10

5.4

Source of Benefit Payments

10

5.5

Payment at Death of Participant

10

5.6

Beneficiary Designation

10

 

 

 

ARTICLE VI ADMINISTRATION OF THE PLAN

11

6.1

Administration by the Company

11

6.2

General Powers of Administration

11

6.3

409A Compliance

11

 

 

ARTICLE VII AMENDMENT OR TERMINATION

12

7.1

Amendment or Termination

12

7.2

Effect of Amendment or Termination

12

 

 

ARTICLE VIII GENERAL PROVISIONS

13

8.1

Funding

13

8.2

General Conditions

13

8.3

No Guaranty of Benefits

13

8.4

No Enlargement of Employee Rights

13

8.5

Spendthrift Provision

13

8.6

Applicable Law

13

8.7

Small Benefits

13

8.8

Incapacity of Recipient

13

8.9

Corporate Successor

13

8.10

Unclaimed Benefit

14

8.11

Limitations on Liability

14

8.12

Duties of Participants and Beneficiaries

14

8.13

Taxes and Withholding

14

8.14

Treatment for other compensation purposes

14

 

 

ARTICLE IX CHANGE-OF-CONTROL

15

9.1

Benefit Rights Upon Change-of-Control

15

9.2

Definition of Change-of-Control

15

9.3

Excess Parachute Payments by the Company

17

 

 

ARTICLE X SPECIAL PROVISIONS

19

10.1

Former Participants in the General Signal Corporation Deferred Compensation Plan

19

 

ii

--------------------------------------------------------------------------------


 

SPX CORPORATION
SUPPLEMENTAL RETIREMENT SAVINGS PLAN

 

The SPX Corporation Supplemental Retirement Savings Plan (the “Plan”) was
adopted effective January 1, 1990.  The Plan as set forth herein has been
amended and restated effective as of May 31, 2008.  The Plan is established and
maintained by SPX Corporation in order to allow an eligible Employee to (a) make
pre-tax salary reduction contributions, and (b) receive Company matching
contributions, in each case, in excess of those permitted by the Company’s
tax-qualified 401(k) plan, known as the “SPX Corporation Retirement Savings and
Stock Ownership Plan.”

 

The provisions of this Plan are only applicable to Participants who were in the
employ of SPX Corporation on or after May 31, 2008 (except as otherwise provided
in the Plan).  Participants who retired prior to that date (or the surviving
spouses or beneficiaries of such Participants) shall be eligible for benefits,
if any, under the terms of the Plan then in effect, or as subsequently amended
such that the amended terms apply to such persons.

 

1

--------------------------------------------------------------------------------


 


ARTICLE I


DEFINITIONS


 

Wherever used herein the following terms shall have the meanings hereinafter set
forth:

 


1.1                                 “ACCOUNTING DATE” MEANS EACH BUSINESS DAY.


 


1.2                                 “ADMINISTRATOR” MEANS THE COMPANY, AS SET
FORTH IN SECTION 6.1.


 


1.3                                 “AFFILIATED COMPANY” OR “AFFILIATE” MEANS
ANY CORPORATION, TRADE OR BUSINESS ENTITY WHICH IS A MEMBER OF A CONTROLLED
GROUP OF CORPORATIONS, TRADES OR BUSINESSES, OR AN AFFILIATED SERVICE GROUP, OF
WHICH THE COMPANY IS ALSO A MEMBER, AS PROVIDED IN CODE SECTIONS 414(B), (C),
(M) OR (O).


 


1.4                                 “BENEFICIARY” MEANS THE PERSON, TRUST OR
ESTATE DESIGNATED (OR DEEMED DESIGNATED) TO RECEIVE THE BALANCE OF THE
PARTICIPANT’S ACCOUNT UNDER THE QUALIFIED SAVINGS PLAN.


 


1.5                                 “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


1.6                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED FROM TIME TO TIME, AND ANY REGULATIONS RELATING THERETO.


 


1.7                                 “COMPANY” MEANS (A) SPX CORPORATION, (B) ANY
AFFILIATED COMPANY OR AFFILIATE, PROVIDED THAT ANY SUCH AFFILIATED COMPANY OR
AFFILIATE SHALL BE INCLUDED IN THE DEFINITION OF “COMPANY” ONLY TO THE EXTENT
DETERMINED BY ACTION OF THE OFFICER OF SPX CORPORATION EMPOWERED TO MAKE SUCH
EMPLOYEE BENEFIT DETERMINATIONS, AND (C) ANY OTHER ENTITY RESULTING FROM A
REORGANIZATION, MERGER OR CONSOLIDATION INTO OR WITH THE COMPANY, OR A TRANSFER
OR SALE OF SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY.


 


1.8                                 “COMPENSATION” MEANS THE TOTAL AMOUNT PAID
TO A PARTICIPANT BY THE COMPANY INCLUSIVE OF BONUSES, OVERTIME PAY, PRE-TAX
CONTRIBUTIONS TO THE QUALIFIED SAVINGS PLAN, AND SALARY REDUCTION CONTRIBUTIONS
TO THIS PLAN, BUT EXCLUDING THEREFROM THOSE ITEMS EXCLUDED FROM COMPENSATION
UNDER THE QUALIFIED SAVINGS PLAN.  NOTWITHSTANDING THE FOREGOING, COMPENSATION
SHALL NOT BE REDUCED PURSUANT TO THE APPLICATION OF CODE SECTION 401(A)(17),
WHICH APPLIES TO THE QUALIFIED SAVINGS PLAN BUT SHALL NOT BE APPLIED TO THIS
PLAN.


 


1.9                                 “COMPENSATION COMMITTEE” OR “COMMITTEE”
MEANS THE COMPENSATION COMMITTEE OF THE BOARD.  WHEN USED HEREIN, “COMMITTEE”
SHALL ALSO INCLUDE ANY PERSON OR PERSONS TO WHOM THE COMMITTEE’S AUTHORITY HAS
BEEN LAWFULLY DELEGATED.


 


1.10                           “DEFERRED ACCOUNT” OR “ACCOUNT” MEANS THE
PARTICIPANT’S INTEREST IN THE PLAN AND INCLUDES SEPARATE SALARY REDUCTION AND
COMPANY MATCHING CONTRIBUTIONS ACCOUNTS FOR EACH OF THE DEFERRED MUTUAL FUNDS
FOR WHICH DEFERRED MUTUAL FUND UNITS ARE CREDITED TO PARTICIPANT DEFERRED
ACCOUNTS, AS DESCRIBED IN SECTIONS 4.1 AND 4.2.  PARTICIPANT ACCOUNTS MAY BE
FURTHER SUB-DIVIDED FOR DIFFERENT TIME PERIODS AS PROVIDED IN SECTION 4.1.


 


1.11                           “DEFERRED MUTUAL FUND” MEANS A MUTUAL FUND OR
OTHER SECURITY DESIGNATED BY THE COMPENSATION COMMITTEE FOR PURPOSES OF
MEASURING THE VALUE OF A DEFERRED ACCOUNT ESTABLISHED PURSUANT TO ARTICLE IV OF
THE PLAN.


 


1.12                           “DEFERRED MUTUAL FUND UNIT” MEANS THE EQUIVALENT
OF ONE SHARE OF A DEFERRED MUTUAL FUND.


 


1.13                           “DIVIDEND DATE” MEANS THE PAYMENT DATE OF ANY
DIVIDEND DECLARED ON A DEFERRED MUTUAL FUND.


 


1.14                           “EMPLOYEE” MEANS AN EMPLOYEE OF THE COMPANY WHO
IS ELIGIBLE TO PARTICIPATE UNDER THE QUALIFIED SAVINGS PLAN (OR ANY SUCCESSOR OR
REPLACEMENT TO THE QUALIFIED SAVINGS PLAN).  THE TERM “EMPLOYEE” SHALL ALSO
INCLUDE EACH EMPLOYEE OF THE COMPANY WHO PARTICIPATED IN THE DEFERRED
COMPENSATION PLAN OF UNITED DOMINION INDUSTRIES, INC.  (THE “UDI PLAN”) OR THE
DEFERRED COMPENSATION PLAN FOR EMPLOYEES OF LITWIN ENGINEERS & CONTRACTORS, INC.
(THE “LITWIN PLAN”) AND WHOSE ACCOUNT BALANCE (AS THAT TERM IS DEFINED IN THE
UDI PLAN), AS OF JANUARY 1, 2002, OR BENEFIT ACCOUNT (AS THAT TERM IS DEFINED IN
THE LITWIN PLAN), AS OF


 


2

--------------------------------------------------------------------------------



 


JANUARY 1, 2002, WAS TRANSFERRED TO THE PLAN DESPITE THE FACT THAT SUCH EMPLOYEE
DOES NOT MEET THE ELIGIBILITY REQUIREMENTS TO ACTIVELY PARTICIPATE IN THE PLAN.


 


1.15                           “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED.


 


1.16                           “EXECUTIVE ANNUAL INCENTIVE PLAN” MEANS THE SPX
CORPORATION EXECUTIVE ANNUAL INCENTIVE PLAN AND EACH APPLICABLE SUCCESSOR OR
REPLACEMENT PLAN TO SUCH PLAN.


 


1.17                           “EXECUTIVE BONUS PLAN” MEANS THE SPX CORPORATION
2008 EXECUTIVE BONUS PLAN AND EACH APPLICABLE SUCCESSOR OR REPLACEMENT PLAN TO
SUCH PLAN.


 


1.18                           “PARTICIPANT” MEANS AN EMPLOYEE WHO IS ELIGIBLE
TO PARTICIPATE IN THIS PLAN PURSUANT TO ARTICLE II HEREOF WHO HAS FILED A
DEFERRAL ELECTION AND SHALL ALSO INCLUDE (I) A FORMER EMPLOYEE OR CURRENT
NON-ELIGIBLE EMPLOYEE WHO CONTINUES TO HAVE AN ACCOUNT UNDER THIS PLAN AND
(II) ANY PERSON WHO HAS AN ACCOUNT UNDER THE PLAN IN ACCORDANCE WITH THE LAST
SENTENCE OF SECTION 1.14 (REGARDING TRANSFERS FROM THE UDI PLAN OR LITWIN PLAN)
OR SECTION 10.1 (REGARDING TRANSFERS FROM THE GSX PLAN).


 


1.19                           “PLAN” MEANS THIS SPX CORPORATION SUPPLEMENTAL
RETIREMENT SAVINGS PLAN.


 


1.20                           “PLAN YEAR” MEANS THE CALENDAR YEAR.


 


1.21                           “QUALIFIED SAVINGS PLAN” MEANS THE SPX
CORPORATION RETIREMENT SAVINGS AND STOCK OWNERSHIP PLAN AND EACH PREDECESSOR,
SUCCESSOR OR REPLACEMENT TO THE SAID QUALIFIED SAVINGS PLAN.


 


1.22                           “RECORDKEEPER” MEANS THE ORGANIZATION SELECTED BY
THE COMPANY TO KEEP INFORMATION CONCERNING THE ACCOUNT OF EACH PARTICIPANT IN
THE PLAN.


 


1.23                           “TRUSTEE” MEANS THE PERSON OR ENTITY CHOSEN BY
THE COMPANY TO HOLD COMPANY ASSETS WHICH MAY BE USED TO PROVIDE BENEFITS UNDER
THIS PLAN.  THE ASSETS OF ANY SUCH TRUST REMAIN THE COMPANY’S PROPERTY AND WILL
BE SUBJECT TO THE CLAIMS OF CREDITORS SHOULD THE COMPANY BECOME INSOLVENT.


 

Words in the masculine gender shall include the feminine and the singular shall
include the plural, and vice versa, unless qualified by the context.  Any
headings used herein are included for ease of reference only, and are not to be
construed so as to alter the terms hereof.

 

3

--------------------------------------------------------------------------------


 


ARTICLE II


ELIGIBILITY


 


2.1                                 PARTICIPATION.


 


(A)                                  FOR PLAN YEARS AFTER 2008.  EFFECTIVE AS OF
MAY 31, 2008, AND COMMENCING WITH THE 2009 PLAN YEAR, AN EMPLOYEE SHALL BE
ELIGIBLE TO BE A PARTICIPANT HEREUNDER IF SUCH EMPLOYEE (I) IS ELIGIBLE TO
PARTICIPATE IN THE EXECUTIVE ANNUAL INCENTIVE PLAN (AS DETERMINED UNDER THE
TERMS OF SUCH PLAN), (II) IS ELIGIBLE TO PARTICIPATE IN THE EXECUTIVE BONUS PLAN
WITH A TARGET BONUS PERCENTAGE OF 30% OR MORE (AS DETERMINED UNDER THE TERMS OF
SUCH PLAN), OR (III) HAS A POSITIVE ACCOUNT BALANCE UNDER THE PLAN AS OF MAY 31,
2008.  FOR AN EMPLOYEE THAT MEETS SUCH CRITERIA AS OF MAY 31, 2008, ELIGIBILITY
TO PARTICIPATE IN THE PLAN SHALL BE IMMEDIATE.  FOR AN EMPLOYEE THAT MEETS SUCH
CRITERIA AFTER MAY 31, 2008, SUCH EMPLOYEE SHALL BE ELIGIBLE TO PARTICIPATE IN
THE PLAN ON THE 30TH DAY FOLLOWING THE DATE THE EMPLOYEE MEETS THE CRITERIA.


 

For a Participant who ceases to be eligible to participate in the Plan in
accordance with Section 2.2, and then subsequently again meets the eligibility
criteria described in the first sentence of Section 2.1(a), such Employee’s
eligibility to participate in the Plan again shall be as follows:

 

(I)                                    IF THE EMPLOYEE IS DEEMED TO BE
“INITIALLY ELIGIBLE” AS PROVIDED UNDER CODE SECTION 409A, SUCH EMPLOYEE SHALL BE
ELIGIBLE TO PARTICIPATE IN THE PLAN ON THE 30TH DAY FOLLOWING THE DATE THE
EMPLOYEE AGAIN MEETS THE ELIGIBILITY CRITERIA DESCRIBED IN THE FIRST SENTENCE OF
SECTION 2.1(A); AND

 

(II)                                 IN ALL OTHER CASES, AT THE EARLIEST TIME AS
PERMITTED UNDER CODE SECTION 409A.

 


(B)                                 FOR PLAN YEARS BEFORE 2009.  FOR PLAN YEARS
BEFORE 2009, ELIGIBILITY TO PARTICIPATE IN THE PLAN SHALL BE DETERMINED
ACCORDING TO THE PROVISIONS AND TERMS THEN IN EFFECT UNDER THE PLAN (AND IN
ACCORDANCE WITH CODE SECTION 409A TO THE EXTENT APPLICABLE).


 


(C)                                  ELIGIBLE EMPLOYEES SHALL BE NOTIFIED OF
THEIR ABILITY TO PARTICIPATE IN THE PLAN AND SHALL BE OFFERED THE OPPORTUNITY TO
MAKE CONTRIBUTIONS HEREUNDER, AS SET FORTH AT SECTION 3.1 HEREOF.


 


2.2                                 REDUCTION IN STATUS; REMOVAL FROM
PARTICIPATION.  IF AN EMPLOYEE CEASES TO MEET THE ELIGIBILITY CRITERIA DESCRIBED
IN THE FIRST SENTENCE OF SECTION 2.1(A), SUCH EMPLOYEE SHALL CEASE TO BE
ELIGIBLE TO PARTICIPATE IN THE PLAN AT THE END OF THE APPLICABLE PLAN YEAR AND
THE PARTICIPANT SHALL MAKE NO FURTHER CONTRIBUTIONS TO THIS PLAN, NOR SHALL THE
COMPANY MAKE ANY FURTHER CONTRIBUTIONS ON HIS BEHALF.  HOWEVER, HIS DEFERRED
ACCOUNT SHALL CONTINUE TO BE HELD FOR HIS BENEFIT PURSUANT TO THE TERMS OF THIS
PLAN, AND IT SHALL CONTINUE TO BE CREDITED WITH EARNINGS, GAINS AND LOSSES AS
PROVIDED UNDER ARTICLE IV.


 


4

--------------------------------------------------------------------------------



 


ARTICLE III


CONTRIBUTIONS AND DEFERRAL ACCOUNTS


 


3.1                                 ELECTIONS TO CONTRIBUTE.  A PARTICIPANT MAY
ELECT TO HAVE A PERCENTAGE OF COMPENSATION DEFERRED UNDER THIS PLAN.  SUCH
DEFERRALS SHALL OCCUR ON A PER PAYROLL BASIS.  SUCH AN ELECTION WITH RESPECT TO
ANY PLAN YEAR MUST BE MADE, WITH RESPECT TO AMOUNTS PAID DURING SUCH PLAN YEAR,
PRIOR TO THE JUNE 30TH OF THE PRECEDING PLAN YEAR, DURING THE TIME PERIOD
PRESCRIBED BY THE ADMINISTRATOR; PROVIDED THAT A NEWLY-ELIGIBLE PARTICIPANT
(WHICH SHALL INCLUDE AN EMPLOYEE DEEMED TO BE “INITIALLY ELIGIBLE” AS PROVIDED
UNDER CODE SECTION 409A) MAY MAKE AN ELECTION TO DEFER COMPENSATION TO THIS PLAN
WITHIN NOT MORE THAN 30 DAYS AFTER BECOMING AN ELIGIBLE PARTICIPANT, WHICH
ELECTION SHALL APPLY ONLY TO COMPENSATION EARNED AFTER THE ELECTION IS MADE AND
EFFECTIVE.  SUCH ELECTIONS SHALL BE IRREVOCABLE FOR THE APPLICABLE PLAN YEAR
AFTER THE ELECTION DEADLINE PROVIDED IN THE PRECEDING SENTENCE.


 

A Participant may separately elect (i) a basic deferral percentage (in 1%
increments, up to 50% of Compensation, which includes, without limitation,
bonuses except for the bonus (if any) paid under the Executive Bonus Plan and/or
Executive Annual Incentive Plan), and (ii) a supplemental bonus deferral
percentage (in 1% increments, up to 100%), applicable only to the bonus (if any)
paid under the Executive Bonus Plan and/or Executive Annual Incentive Plan. 
Notwithstanding the foregoing, the applicable deferral percentages permitted
under the preceding sentence shall be reduced to the extent required by Code
Section 409A with respect to a newly-eligible Participant (which shall include
an Employee deemed to be “initially eligible” as provided under Code
Section 409A).  Additionally, with respect to a newly-eligible Participant
(which shall include an Employee deemed to be “initially eligible” as provided
under Code Section 409A) who becomes newly eligible to participate after
June 30th of a Plan Year (or who does not make an applicable deferral election
by June 30th of such Plan Year), no deferral of the bonus (if any) paid under
the Executive Bonus Plan and/or Executive Annual Incentive Plan in the immediate
following Plan Year shall be permitted.

 

Having made such an election, the percentage of Compensation a Participant has
elected to defer shall be credited by the Company to this Plan for any Plan Year
with respect to all Compensation as defined by this Plan (or of a bonus payment
(if any) under the Executive Bonus Plan and/or Executive Annual Incentive Plan)
and paid during such Plan Year (or portion of the Plan Year for which such
election is effective).  However, no contributions are made to this Plan with
respect to a Participant until one or more of the applicable limits in the
Qualified Savings Plan has been reached.  Such applicable limits under the
Qualified Savings Plan are as follows:

 

(A)                                  THE LIMIT ON COMPENSATION UNDER CODE
SECTION 401(A)(17);

(B)                                 THE LIMIT ON DEFERRALS AND MATCHING
CONTRIBUTIONS UNDER CODE SECTIONS 401(K) AND 401(M); AND

(C)                                  THE LIMIT ON ANNUAL ADDITIONS TO ACCOUNTS
UNDER CODE SECTION 415.

 


3.2                                 DURATION OF ELECTION.  A PARTICIPANT’S
ELECTION TO DEFER COMPENSATION UNDER THIS PLAN AS DESCRIBED AT SECTION 3.1 ABOVE
SHALL REMAIN IN EFFECT ONLY FOR THE PLAN YEAR (OR PORTION THEREOF) FOR WHICH IT
APPLIES.  NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO THE CONTRARY, A
PARTICIPANT’S DEFERRAL ELECTION FOR A PLAN YEAR SHALL BE CANCELLED UPON THE
PARTICIPANT HAVING HIS DEFERRALS UNDER THE QUALIFIED SAVING PLAN SUSPENDED DUE
TO RECEIVING A HARDSHIP DISTRIBUTION UNDER THE QUALIFIED SAVINGS PLAN.


 


3.3                                 DISPOSITION OF EXCESS CONTRIBUTIONS IN THE
QUALIFIED SAVINGS PLAN.  IN ANY CASE IN WHICH A PARTICIPANT’S SALARY REDUCTION
CONTRIBUTIONS TO THE QUALIFIED SAVINGS PLAN WOULD BE RETURNED TO THE PARTICIPANT
BY REASON OF THE OPERATION OF CODE SECTIONS 401(K), 401(M), OR 402(G), SUCH
CONTRIBUTIONS SHALL NOT BE MADE AVAILABLE TO THE PARTICIPANT, BUT SHALL
AUTOMATICALLY BE TRANSFERRED FROM THE QUALIFIED SAVINGS PLAN TO THE
PARTICIPANT’S DEFERRED ACCOUNT UNDER THIS PLAN.  SUCH CONTRIBUTIONS SHALL BE
ALLOCATED TO THE PARTICIPANT’S ACCOUNT IN THIS PLAN FOR THE PLAN YEAR IN WHICH
SUCH CONTRIBUTIONS ARE DEPOSITED IN THIS PLAN.


 


3.4                                 COMPANY MATCHING CONTRIBUTIONS.  FOR EACH
PLAN YEAR, A PARTICIPANT’S ACCOUNT UNDER THIS PLAN SHALL BE CREDITED WITH A
MATCHING CONTRIBUTION EQUAL TO A PERCENTAGE (THE SAME PERCENTAGE OF COMPENSATION
AS MATCHED BY THE COMPANY UNDER THE QUALIFIED SAVINGS PLAN) OF HIS DEFERRALS FOR
SUCH PLAN YEAR, TO THE EXTENT SUCH DEFERRALS HAVE NOT RECEIVED A MATCH ON THAT
PERCENTAGE OF COMPENSATION UNDER THE QUALIFIED SAVINGS PLAN.  THE MATCHING
CONTRIBUTION TO BE MADE UNDER THIS PLAN SHALL FOLLOW ANY INCREASE OR DECREASE IN
THE MATCH MADE FOR THE


 


5

--------------------------------------------------------------------------------



 


QUALIFIED SAVINGS PLAN, AND SHALL BE MADE ONLY AFTER THE MAXIMUM MATCH HAS BEEN
MADE UNDER THE QUALIFIED SAVINGS PLAN.


 


3.5                                 VESTING OF PARTICIPANT DEFERRALS.  A
PARTICIPANT SHALL BE FULLY VESTED IN ALL ALLOCATIONS MADE TO HIS ACCOUNT
PURSUANT TO SECTION 3.1 AND IN THE COMPANY MATCHING CONTRIBUTION CREDITS MADE TO
HIS ACCOUNT PURSUANT TO SECTION 3.4.


 


6

--------------------------------------------------------------------------------



 


ARTICLE IV


PARTICIPANTS’ ACCOUNT AND INVESTMENT CREDITS


 


4.1                                 PARTICIPANTS’ ACCOUNTS.  A SEPARATE DEFERRED
ACCOUNT SHALL BE ESTABLISHED BY THE RECORDKEEPER FOR EACH PARTICIPANT WHICH
SHALL ACCURATELY REFLECT HIS INTEREST IN THIS PLAN.  EACH ACCOUNT SHALL CONSIST
OF TWO SUB-ACCOUNTS, ONE FOR THE PARTICIPANT’S DEFERRALS MADE TO THIS PLAN
PURSUANT TO SECTION 3.1, AND ONE FOR THE COMPANY MATCHING CONTRIBUTION CREDITS
MADE PURSUANT TO SECTION 3.4 (INCLUDING, FOR EACH SUB-ACCOUNT, APPLICABLE
CREDITED EARNINGS, GAINS AND LOSSES).


 

Each Participant’s Account shall further be sub-divided into six accounts: one
account for deferral and matching contribution credit amounts (including
applicable credited earnings, gains and losses) attributable to calendar years
before 2005 (the “Pre-2005 Account”), four separate accounts for deferral and
matching contribution credit amounts (including applicable credited earnings,
gains and losses) attributable to each calendar year after 2004 and before 2009
(the “2005-2008 Calendar Year Accounts”), and one account for deferral and
matching contribution credit amounts (including applicable credited earnings,
gains and losses) attributable to calendar years after 2008 (the “Post-2008
Account”).

 


4.2                                 DEFERRED MUTUAL FUND CREDITS.  THE COMPANY
SHALL ESTABLISH A DEFERRED ACCOUNT FOR EACH PARTICIPANT WHO MAKES AN ELECTION TO
DEFER COMPENSATION, AS PROVIDED IN SECTION 3.1.  THE BALANCE OF A PARTICIPANT’S
DEFERRED ACCOUNT IS DEPENDENT UPON THE VALUE OF THE DEFERRED MUTUAL FUND UNITS
IN THE DEFERRED ACCOUNT, AND IS THEREFORE SUBJECT TO MARKET FLUCTUATIONS IN
VALUE UNTIL DISTRIBUTED TO A PARTICIPANT.


 


4.3                                 SELECTION OF DEFERRED MUTUAL FUNDS.  EACH
PARTICIPANT (AND BENEFICIARY, AS PROVIDED AT SECTION 5.5) SHALL BE PERMITTED TO
DIRECT THE MANNER IN WHICH CREDITS TO HIS ACCOUNT SHALL BE TREATED AS INVESTED
FROM AMONG SUCH DEFERRED MUTUAL FUNDS DETERMINED BY THE COMPENSATION COMMITTEE
FROM TIME TO TIME AND COMMUNICATED TO PARTICIPANTS.  EACH PARTICIPANT SHALL
CHOOSE THE PERCENTAGE OF HIS ACCOUNT TREATED AS INVESTED IN EACH DEFERRED MUTUAL
FUND PROVIDED THAT NOT LESS THAN 5% OF THE PARTICIPANT’S CONTRIBUTIONS AND
COMPANY CONTRIBUTIONS SHALL BE DESIGNATED FOR ANY ONE SUCH DEFERRED MUTUAL
FUND.  TO THE EXTENT A PARTICIPANT (OR BENEFICIARY IF APPLICABLE) DOES NOT
PROVIDE ANY INVESTMENT DIRECTION, THE COMPANY MAY SELECT A DEFERRED MUTUAL FUND
FOR WHICH THE PARTICIPANT (OR BENEFICIARY IF APPLICABLE) WILL BE DEEMED TO HAVE
DIRECTED HIS ACCOUNT BE INVESTED IN.


 


4.4                                 CHANGING DEFERRED MUTUAL FUNDS.  A
PARTICIPANT MAY ELECT TO CHANGE THE MIX OF THE DEFERRED MUTUAL FUND UNITS
CREDITED TO THE PARTICIPANT’S DEFERRED ACCOUNT IN ACCORDANCE WITH THE
ADMINISTRATIVE PROCEDURES AND RULES SET BY THE ADMINISTRATOR FROM TIME TO TIME.


 


4.5                                 DIVIDENDS.  AT ANY TIME A BALANCE IN
DEFERRED MUTUAL FUND UNITS IS MAINTAINED IN AN ACCOUNT, THERE SHALL BE CREDITED
TO THE ACCOUNT ADDITIONAL DEFERRED MUTUAL FUND UNITS ON EACH DIVIDEND DATE. 
SUCH ADDITIONAL NUMBER OF DEFERRED MUTUAL FUND UNITS SHALL BE DETERMINED BY
REFERENCE TO THE NUMBER OF MUTUAL FUND SHARES OR OTHER SECURITIES THAT WOULD BE
ISSUED BY THE MUTUAL FUND OR THE ISSUER OF THE OTHER SECURITIES WITH RESPECT TO
THE REINVESTMENT OF SUCH DIVIDEND.  IN THE ABSENCE OF SUCH REINVESTMENT, THE
NUMBER OF SUCH ADDITIONAL DEFERRED MUTUAL UNITS SHALL BE DETERMINED BY
(I) MULTIPLYING THE TOTAL NUMBER OF DEFERRED MUTUAL FUND UNITS (INCLUDING
FRACTIONAL DEFERRED MUTUAL FUND UNITS) CREDITED TO THE ACCOUNT IMMEDIATELY PRIOR
TO THE DIVIDEND DATE BY THE AMOUNT OF THE DIVIDEND PER SHARE OF THE DEFERRED
MUTUAL FUND AND (II) DIVIDING THE PRODUCT BY THE FAIR MARKET VALUE PER SHARE AS
OF SUCH DIVIDEND DATE.  ADDITIONAL DEFERRED MUTUAL FUND UNITS SHALL BE SIMILARLY
CREDITED ON EACH DIVIDEND DATE ON WHICH A BALANCE IN DEFERRED MUTUAL FUND UNITS
IS MAINTAINED IN THE ACCOUNT.

 

7

--------------------------------------------------------------------------------


 


ARTICLE V


PAYMENT OF ACCOUNT


 


5.1                                 FORM OF BENEFIT.


 


(A)                                  AT THE PARTICIPANT’S TIMELY ELECTION AS
PROVIDED UNDER SECTION 5.2, A PARTICIPANT’S PRE-2005 ACCOUNT AND 2005-2008
CALENDAR YEAR ACCOUNTS (WITH SEPARATE ELECTIONS FOR THE PRE-2005 ACCOUNT AND
EACH 2005-2008 CALENDAR YEAR ACCOUNT) UNDER THIS PLAN SHALL BE PAID IN ONE OF
THE FOLLOWING FORMS:


 

(I)                                    IN A SINGLE LUMP SUM PAYMENT.

 

(II)                                 IN PERIODIC ANNUAL INSTALLMENTS PAYABLE FOR
A PERIOD OF UP TO TEN (10) YEARS.  SO LONG AS THE PARTICIPANT RETAINS FUNDS IN
HIS ACCOUNT, EARNINGS, GAINS AND LOSSES SHALL BE CREDITED TO THE ACCOUNT.

 

(III)                              IN PERIODIC MONTHLY INSTALLMENTS, PAYABLE FOR
A PERIOD OF UP TO TEN (10) YEARS.  SO LONG AS THE PARTICIPANT RETAINS FUNDS IN
HIS ACCOUNT, EARNINGS, GAINS, AND LOSSES SHALL BE CREDITED TO THE ACCOUNT.

 


(B)                                 A PARTICIPANT WHO MAKES NO ELECTION WITH
RESPECT TO THE PRE-2005 ACCOUNT WITHIN THE TIME PROVIDED IN SECTIONS 5.2 AND 5.3
SHALL RECEIVE A LUMP SUM PAYMENT OF THE PARTICIPANT’S PRE-2005 ACCOUNT, VALUED
AND PAID ON THE DATE OF HIS OR HER TERMINATION, DEATH OR RETIREMENT.  A
PARTICIPANT WHO DOES NOT MAKE A TIMELY ELECTION WITH RESPECT TO A 2005-2008
CALENDAR YEAR ACCOUNT AS PROVIDED IN SECTIONS 5.2 AND 5.3 SHALL RECEIVE A LUMP
SUM PAYMENT OF SUCH 2005-2008 CALENDAR YEAR ACCOUNT, VALUED AND PAID ON OR AS
SOON AS PRACTICABLE AFTER THE DATE THAT IS SIX MONTHS AFTER THE PARTICIPANT’S
SEPARATION FROM SERVICE BUT NOT LATER THAN 30 DAYS AFTER SUCH DATE (SUBJECT TO
THE LAST SENTENCE OF SECTION 5.2(B) AND SECTION 5.3A).


 


(C)                                  A PARTICIPANT’S POST-2008 ACCOUNT SHALL BE
PAID IN A SINGLE LUMP SUM PAYMENT.


 


5.2                                 ELECTION OF PAYMENT OPTION.


 


(A)                                  PRE-2005 ACCOUNT.  WITH RESPECT TO THE
PRE-2005 ACCOUNT, A PARTICIPANT SHALL SELECT A FORM OF PAYMENT AT THE TIME THAT
HE CHOOSES TO MAKE AN ELECTION TO CONTRIBUTE TO THE PLAN PURSUANT TO
SECTION 3.1.  THEREAFTER, A PARTICIPANT MAY CHANGE HIS ELECTION WITH RESPECT TO
THE PRE-2005 ACCOUNT AT ANY TIME THAT IS AT LEAST ONE YEAR PRIOR TO HIS
RETIREMENT, DEATH, DISABILITY OR OTHER TERMINATION OF EMPLOYMENT FROM THE
COMPANY.  NOTWITHSTANDING A PARTICIPANT’S PAYMENT ELECTION UNDER SECTION 5.3,
PAYMENTS WITH RESPECT TO THE PRE-2005 ACCOUNT SHALL NOT BE MADE UNTIL THE YEAR
FOLLOWING THE YEAR OF TERMINATION TO THE EXTENT A PAYMENT WOULD OTHERWISE BE
SUBJECT TO CODE SECTION 162(M).


 


(B)                                 2005-2008 CALENDAR YEAR ACCOUNTS.  WITH
RESPECT TO A 2005-2008 CALENDAR YEAR ACCOUNT, THE PARTICIPANT SHALL SELECT A
FORM OF PAYMENT AT THE TIME THAT HE CHOOSES TO MAKE AN ELECTION TO CONTRIBUTE TO
THE PLAN PURSUANT TO SECTION 3.1.  THEREAFTER, A PARTICIPANT MAY CHANGE HIS FORM
OF PAYMENT ELECTION WITH RESPECT TO A 2005-2008 CALENDAR YEAR ACCOUNT ONLY AS
PROVIDED IN SECTIONS 5.3A AND 5.3B BELOW.  NOTWITHSTANDING A PARTICIPANT’S
PAYMENT ELECTION UNDER SECTION 5.3, PAYMENTS WITH RESPECT TO A 2005-2008
CALENDAR YEAR ACCOUNT SHALL NOT BE MADE UNTIL THE YEAR FOLLOWING THE YEAR OF
TERMINATION TO THE EXTENT A PAYMENT WOULD OTHERWISE BE SUBJECT TO CODE
SECTION 162(M).


 


(C)                                  POST-2008 ACCOUNT.  WITH RESPECT TO THE
POST-2008 ACCOUNT, NO ELECTION AS TO FORM OF PAYMENT IS PERMITTED UNDER THE
PLAN.  NOTWITHSTANDING SECTION 5.3, PAYMENTS WITH RESPECT TO A POST-2008 ACCOUNT
SHALL NOT BE MADE UNTIL THE YEAR FOLLOWING THE YEAR OF TERMINATION TO THE EXTENT
A PAYMENT WOULD OTHERWISE BE SUBJECT TO CODE SECTION 162(M).


 


8

--------------------------------------------------------------------------------



 


5.3                                 COMMENCEMENT OF BENEFIT.


 


(A)                                  PRE-2005 ACCOUNT.  EXCEPT IN THE CASE OF A
DISTRIBUTION UPON DEATH PURSUANT TO SECTION 5.5 HEREOF, PAYMENT OF A
PARTICIPANT’S PRE-2005 ACCOUNT UNDER THIS PLAN SHALL COMMENCE AT (OR AS SOON AS
ADMINISTRATIVELY FEASIBLE AFTER) THE TIME SELECTED BY THE PARTICIPANT FROM THE
LIST BELOW, WHICH SELECTION MUST BE MADE AT LEAST ONE YEAR PRIOR TO THE
COMMENCEMENT OF PAYMENT:


 

(I)                                    UPON SEPARATION FROM SERVICE,

 

(II)                                 ON THE DATE WHICH IS A SPECIFIED NUMBER OF
MONTHS AFTER SEPARATION FROM SERVICE, OR

 

(III)                              ON A SPECIFIED DATE,

 

PROVIDED that the selection of a payment commencement date with respect to the
Pre-2005 Account may be changed (subject to the following sentence) by a
Participant prior to separation from service, so long as the new payment
commencement date is at least one year after the date of change in election.  If
the Administrator receives, within one year of the selected payment commencement
date with respect to the Pre-2005 Account, a new election to change the payment
commencement date, such election will be void, and the prior election will
govern.

 

In no event shall the date for commencement of payments with respect to the
Pre-2005 Account occur prior to separation from service, and notwithstanding any
election to the contrary, benefits shall commence to be paid after a Participant
has both attained age 70½ and separated from service.

 


(B)                                 2005-2008 CALENDAR YEAR ACCOUNTS.  EXCEPT IN
THE CASE OF A DISTRIBUTION UPON DEATH PURSUANT TO SECTION 5.5 HEREOF AND SUBJECT
TO PARAGRAPH (D) BELOW, PAYMENT WITH RESPECT TO A 2005-2008 CALENDAR YEAR
ACCOUNT UNDER THIS PLAN SHALL COMMENCE AT THE TIME SELECTED BY THE PARTICIPANT
FROM THE LIST BELOW, WHICH SELECTION SHALL BE MADE AT THE TIME THAT HE CHOOSES
TO MAKE AN ELECTION TO CONTRIBUTE WITH RESPECT TO SUCH 2005-2008 CALENDAR YEAR
ACCOUNT, PURSUANT TO SECTION 3.1:


 

(I)                                    UPON SEPARATION FROM SERVICE,

 

(II)                                 ON THE DATE WHICH IS A SPECIFIED NUMBER OF
MONTHS AFTER SEPARATION FROM SERVICE, OR

 

(III)                              ON A SPECIFIED DATE,

 

PROVIDED that the selection of a payment commencement date with respect to a
2005-2008 Calendar Year Account may be changed in accordance with Sections 5.3A
and 5.3B below.

 

In no event shall the date for commencement of payments with respect to a
2005-2008 Calendar Year Account occur prior to separation from service, and
notwithstanding any election to the contrary, benefits shall commence to be paid
after a Participant has both attained age 70½ and separated from service.

 

Notwithstanding anything in the foregoing and subject to paragraph (d) below,
payment with respect to a 2005-2008 Calendar Year Account shall be paid (or
shall commence to be paid) on or as soon as practicable after the date
determined pursuant to the above but not later than 30 days after such date.

 


(C)                                  POST-2008 ACCOUNT.  EXCEPT IN THE CASE OF A
DISTRIBUTION UPON DEATH PURSUANT TO SECTION 5.5 HEREOF, THE SINGLE LUMP SUM
PAYMENT WITH RESPECT TO A POST-2008 ACCOUNT UNDER THIS PLAN SHALL BE MADE ON OR
AS SOON AS PRACTICABLE AFTER THE DATE THAT IS SIX MONTHS AFTER THE PARTICIPANT’S
SEPARATION FROM SERVICE BUT NOT LATER THAN 30 DAYS AFTER SUCH DATE.


 


(D)                                 SIX MONTH DELAY FOR SPECIFIED EMPLOYEES. 
IF, AT THE TIME THE PARTICIPANT BECOMES ENTITLED TO 2005-2008 CALENDAR YEAR
ACCOUNT PAYMENTS UNDER THE PLAN, THE PARTICIPANT IS A SPECIFIED EMPLOYEE (AS
DEFINED AND DETERMINED UNDER CODE SECTION 409A), THEN, NOTWITHSTANDING ANY OTHER
PROVISION IN THE PLAN TO THE CONTRARY, THE FOLLOWING PROVISION SHALL APPLY.
 2005-2008 CALENDAR YEAR ACCOUNT PAYMENTS CONSIDERED DEFERRED


 


9

--------------------------------------------------------------------------------



 


COMPENSATION UNDER CODE SECTION 409A WHICH ARE DETERMINED TO BE PAYABLE UPON A
PARTICIPANT’S SEPARATION FROM SERVICE AS DETERMINED UNDER CODE SECTION 409A AND
NOT SUBJECT TO AN EXCEPTION OR EXEMPTION THEREUNDER, SHALL BE PAID TO THE
PARTICIPANT ON OR AS SOON AS PRACTICABLE AFTER THE DATE THAT IS SIX MONTHS AFTER
THE PARTICIPANT’S SEPARATION FROM SERVICE BUT NOT LATER THAN 30 DAYS AFTER SUCH
DATE.  ANY SUCH 2005-2008 CALENDAR YEAR ACCOUNT PAYMENTS THAT WOULD OTHERWISE
HAVE BEEN PAID TO THE PARTICIPANT DURING THIS SIX-MONTH PERIOD SHALL INSTEAD BE
AGGREGATED (SUBJECT TO THE EARNINGS, GAINS AND LOSSES CREDITED TO THE 2005-2008
CALENDAR YEAR ACCOUNT DURING SUCH TIME) AND PAID TO THE PARTICIPANT PURSUANT TO
THE PRECEDING SENTENCE.  ANY 2005-2008 CALENDAR YEAR ACCOUNT PAYMENTS TO WHICH
THE PARTICIPANT IS ENTITLED TO BE PAID AFTER THE DATE THAT IS SIX (6) MONTHS
AFTER THE PARTICIPANT’S SEPARATION FROM SERVICE SHALL BE PAID TO THE PARTICIPANT
IN ACCORDANCE WITH THE APPLICABLE TERMS OF THIS PLAN.


 

5.3A                      CHANGE IN PAYMENT SELECTION FOR 2005-2008 CALENDAR
YEAR ACCOUNTS.  AFTER THE TIME THAT A PARTICIPANT CHOOSES TO MAKE AN ELECTION TO
CONTRIBUTE TO THE PLAN WITH RESPECT TO SUCH 2005-2008 CALENDAR YEAR ACCOUNT
PURSUANT TO SECTION 3.1, A PARTICIPANT MAY CHANGE HIS PAYMENT FORM AND PAYMENT
COMMENCEMENT DATE ELECTION WITH RESPECT TO A 2005-2008 CALENDAR YEAR ACCOUNT
ONLY UPON WRITTEN NOTICE IN A FORM ACCEPTABLE TO THE ADMINISTRATOR, SO LONG AS:
(I) THE NEW ELECTION IS MADE AT LEAST TWELVE (12) MONTHS BEFORE THE ORIGINAL
PAYMENT COMMENCEMENT DATE, (II) THE NEW ELECTION DOES NOT TAKE EFFECT UNTIL AT
LEAST TWELVE (12) MONTHS AFTER THE DATE ON WHICH SUCH ELECTION IS MADE, AND
(III) THE ORIGINAL PAYMENT COMMENCEMENT DATE IS DEFERRED FOR A PERIOD OF NOT
LESS THAN FIVE (5) YEARS.

 

5.3B                         2008 TRANSITION ELECTIONS FOR 2005-2008 CALENDAR
YEAR ACCOUNTS.  FOR THE TRANSITION PERIOD BEGINNING JANUARY 1, 2008, AND ENDING
DECEMBER 31, 2008, THE ADMINISTRATOR MAY PROVIDE (IN THE FORM AND MANNER OF ITS
DISCRETION) PARTICIPANTS THE OPPORTUNITY TO CHANGE THEIR FORM OF PAYMENT AND
PAYMENT COMMENCEMENT DATE ELECTIONS WITH RESPECT TO AMOUNTS PAYABLE FROM EACH
2005-2008 CALENDAR YEAR ACCOUNT.  SUCH ELECTION SHALL BE MADE IN ACCORDANCE WITH
CODE SECTION 409A (AND APPLICABLE IRS TRANSITION RELIEF) AND SUBJECT TO THE
FOLLOWING PROVISIONS.  AS OF DECEMBER 31, 2008, ANY THEN EFFECTIVE TRANSITION
PAYMENT ELECTION SHALL BE IRREVOCABLE FOR THE DURATION OF A PARTICIPANT’S
PARTICIPATION IN THE PLAN EXCEPT AS SET FORTH IN SECTION 5.3A ABOVE.  NO PAYMENT
ELECTION MADE IN 2008 UNDER THIS TRANSITION RELIEF WILL APPLY TO AMOUNTS PAYABLE
FROM A 2005-2008 CALENDAR YEAR ACCOUNT THAT WOULD OTHERWISE BE PAYABLE IN 2008,
NOR MAY SUCH ELECTION CAUSE SUCH AMOUNTS TO BE PAID IN 2008 THAT WOULD NOT
OTHERWISE BE PAYABLE IN 2008.  NO ELECTION UNDER THIS TRANSITION RELIEF MAY BE
MADE RETROACTIVELY, OR WHEN PAYMENT OF SUCH AMOUNTS ARE IMMINENT.

 


5.4                                 SOURCE OF BENEFIT PAYMENTS.  ANY DEFERRED
ACCOUNT PAYABLE TO A PARTICIPANT OR A PARTICIPANT’S BENEFICIARY SHALL BE PAID
FROM THE GENERAL ASSETS OF THE COMPANY.


 


5.5                                 PAYMENT AT DEATH OF PARTICIPANT.  IN THE
EVENT A PARTICIPANT DIES BEFORE PAYMENT OF HIS ACCOUNT UNDER THIS PLAN
COMMENCES, OR IN THE EVENT A PARTICIPANT DIES AFTER SUCH PAYMENT COMMENCES BUT
BEFORE HE HAS RECEIVED THE ENTIRE BALANCE IN HIS ACCOUNT, PAYMENT OF SUCH
PARTICIPANT’S ACCOUNT UNDER THIS PLAN SHALL COMMENCE TO THE BENEFICIARY (IN THE
PAYMENT FORM SELECTED BY THE PARTICIPANT WITH RESPECT TO A PARTICIPANT’S
PRE-2005 ACCOUNT AND 2005-2008 CALENDAR YEAR ACCOUNTS, OR IN A SINGLE LUMP SUM
PAYMENT WITH RESPECT TO A PARTICIPANT’S POST-2008 ACCOUNT), BUT WITH BENEFIT
PAYMENTS TO COMMENCE ON OR AS SOON AS PRACTICABLE AFTER THE PARTICIPANT’S DEATH
BUT NOT LATER THAN 60 DAYS AFTER SUCH DATE, IF PAYMENTS HAD NOT PREVIOUSLY
COMMENCED.  SO LONG AS AN ACCOUNT REMAINS IN THIS PLAN WITH RESPECT TO A
BENEFICIARY, THAT ACCOUNT SHALL CONTINUE TO BE CREDITED WITH EARNINGS, GAINS AND
LOSSES, AND A BENEFICIARY MAY CONTINUE TO CHANGE DEFERRED MUTUAL FUNDS AS
PROVIDED IN SECTION 4.4.


 


5.6                                 BENEFICIARY DESIGNATION.  EFFECTIVE FOR
PARTICIPANTS WHO DIE ON OR AFTER DECEMBER 31, 1999, THE BENEFICIARY OR
BENEFICIARIES WHO SHALL RECEIVE THE PARTICIPANT’S INTEREST IN THIS PLAN IN THE
EVENT OF THE PARTICIPANT’S DEATH SHALL BE IDENTICAL TO THE BENEFICIARY OR
BENEFICIARIES IDENTIFIED UNDER THE QUALIFIED SAVINGS PLAN.  THERE SHALL BE NO
SEPARATE BENEFICIARY ELECTION WITH RESPECT TO THIS PLAN.


 


10

--------------------------------------------------------------------------------



 


ARTICLE VI


ADMINISTRATION OF THE PLAN


 


6.1                                 ADMINISTRATION BY THE COMPANY.  THE COMPANY,
ACTING UNDER THE SUPERVISION OF THE COMPENSATION COMMITTEE, SHALL BE RESPONSIBLE
FOR THE GENERAL OPERATION AND ADMINISTRATION OF THE PLAN AND FOR CARRYING OUT
THE PROVISIONS THEREOF.


 


6.2                                 GENERAL POWERS OF ADMINISTRATION.  ALL
PROVISIONS SET FORTH IN THE QUALIFIED SAVINGS PLAN WITH RESPECT TO THE
ADMINISTRATIVE POWERS AND DUTIES OF THE COMPANY, EXPENSES OF ADMINISTRATION, AND
PROCEDURES FOR FILING CLAIMS SHALL ALSO BE APPLICABLE WITH RESPECT TO THE PLAN. 
THE COMPANY SHALL BE ENTITLED TO RELY CONCLUSIVELY UPON ALL TABLES, VALUATIONS,
CERTIFICATES, OPINIONS AND REPORTS FURNISHED BY ANY ACTUARY, ACCOUNTANT,
CONTROLLER, COUNSEL OR OTHER PERSON EMPLOYED OR ENGAGED BY THE COMPANY WITH
RESPECT TO THE PLAN.


 


6.3                                 409A COMPLIANCE.  TO THE EXTENT ANY
PROVISION OF THE PLAN OR ACTION BY THE COMMITTEE OR COMPANY WOULD SUBJECT ANY
PARTICIPANT TO LIABILITY FOR INTEREST OR ADDITIONAL TAXES UNDER CODE
SECTION 409A(A)(1)(B), OR MAKE PRE-2005 ACCOUNT AMOUNTS SUBJECT TO CODE
SECTION 409A, IT WILL BE DEEMED NULL AND VOID, TO THE EXTENT PERMITTED BY LAW
AND DEEMED ADVISABLE BY THE COMMITTEE.  IT IS INTENDED THAT THE PLAN WILL COMPLY
WITH CODE SECTION 409A, AND THAT THE PRE-2005 ACCOUNT AMOUNTS BE EXEMPT FROM
CODE SECTION 409A COVERAGE, AND THE PLAN SHALL BE INTERPRETED AND CONSTRUED ON A
BASIS CONSISTENT WITH SUCH INTENT.  THE PLAN MAY BE AMENDED IN ANY RESPECT
DEEMED NECESSARY (INCLUDING RETROACTIVELY) BY THE COMMITTEE IN ORDER TO PRESERVE
COMPLIANCE WITH CODE SECTION 409A AND TO MAINTAIN CODE SECTION 409A EXEMPTION
FOR THE PRE-2005 ACCOUNT AMOUNTS.  FOR PURPOSES OF THIS PLAN WITH RESPECT TO
2005-2008 CALENDAR YEAR ACCOUNTS AND POST-2008 ACCOUNTS, A “TERMINATION OF
EMPLOYMENT”, “TERMINATION”, “RETIREMENT” OR “SEPARATION FROM SERVICE” (OR OTHER
SIMILAR TERM HAVING A SIMILAR IMPORT) UNDER THIS PLAN SHALL HAVE THE SAME
MEANING AS A “SEPARATION FROM SERVICE” AS DEFINED IN CODE SECTION 409A.  NOTHING
IN THIS PLAN (INCLUDING, WITHOUT LIMITATION, THE PRECEDING) SHALL BE CONSTRUED
AS A GUARANTEE OF ANY PARTICULAR TAX EFFECT FOR PLAN BENEFITS.


 


11

--------------------------------------------------------------------------------



 


ARTICLE VII


AMENDMENT OR TERMINATION


 


7.1                                 AMENDMENT OR TERMINATION.  THE COMPANY
INTENDS THE PLAN TO BE PERMANENT BUT RESERVES THE RIGHT, SUBJECT TO ARTICLE IX,
TO AMEND OR TERMINATE THE PLAN WHEN, IN THE SOLE OPINION OF THE COMPANY, SUCH
AMENDMENT OR TERMINATION IS ADVISABLE.  ANY SUCH AMENDMENT OR TERMINATION SHALL
BE MADE PURSUANT TO A RESOLUTION OF THE COMPENSATION COMMITTEE AND SHALL BE
EFFECTIVE AS OF THE DATE OF SUCH RESOLUTION OR AS SPECIFIED THEREIN.


 


7.2                                 EFFECT OF AMENDMENT OR TERMINATION.  NO
AMENDMENT OR TERMINATION OF THE PLAN SHALL DIRECTLY OR INDIRECTLY DEPRIVE ANY
CURRENT OR FORMER PARTICIPANT OR BENEFICIARY OF AN ACCOUNT BALANCE WHICH HAS
ACCRUED UNDER THIS PLAN PRIOR TO THE EFFECTIVE DATE OF SUCH AMENDMENT OR
TERMINATION.


 


12

--------------------------------------------------------------------------------



 


ARTICLE VIII


GENERAL PROVISIONS


 


8.1                                 FUNDING.  THE PLAN IS INTENDED TO CONSTITUTE
AND AT ALL TIMES SHALL BE INTERPRETED AND ADMINISTERED SO AS TO QUALIFY AS AN
UNFUNDED DEFERRED COMPENSATION PLAN FOR A SELECT GROUP OF MANAGEMENT AND HIGHLY
COMPENSATED EMPLOYEES UNDER ERISA.  THE PLAN AT ALL TIMES SHALL BE ENTIRELY
UNFUNDED AND THE COMPANY SHALL NOT BE REQUIRED AT ANY TIME TO SEGREGATE ANY
ASSETS OF THE COMPANY FOR PAYMENT OF ANY BENEFITS HEREUNDER.  NO PARTICIPANT,
BENEFICIARY OR ANY OTHER PERSON SHALL HAVE ANY INTEREST IN ANY PARTICULAR ASSETS
OF THE COMPANY BY REASON OF THE RIGHT TO RECEIVE A BENEFIT UNDER THE PLAN AND
ANY SUCH PARTICIPANT, BENEFICIARY OR OTHER PERSON SHALL HAVE ONLY THE RIGHTS OF
A GENERAL UNSECURED CREDITOR OF THE COMPANY WITH RESPECT TO ANY RIGHTS UNDER THE
PLAN.


 


8.2                                 GENERAL CONDITIONS.  ANY ACCOUNTS PAYABLE
UNDER THE QUALIFIED SAVINGS PLAN SHALL BE PAID SOLELY IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF THE QUALIFIED SAVINGS PLAN AND NOTHING IN THIS PLAN
SHALL OPERATE OR BE CONSTRUED IN ANY WAY TO MODIFY, AMEND OR AFFECT THE TERMS
AND PROVISIONS OF THE QUALIFIED SAVINGS PLAN.


 


8.3                                 NO GUARANTY OF BENEFITS.  NOTHING CONTAINED
IN THE PLAN SHALL CONSTITUTE A GUARANTY BY THE COMPANY OR ANY OTHER ENTITY OR
PERSON THAT THE ASSETS OF THE COMPANY WILL BE SUFFICIENT TO PAY ANY BENEFIT
HEREUNDER.


 


8.4                                 NO ENLARGEMENT OF EMPLOYEE RIGHTS.  NO
PARTICIPANT OR BENEFICIARY SHALL HAVE ANY RIGHT TO A BENEFIT UNDER THE PLAN
EXCEPT IN ACCORDANCE WITH THE TERMS OF THE PLAN.  ESTABLISHMENT OF THE PLAN
SHALL NOT BE CONSTRUED TO GIVE ANY PARTICIPANT THE RIGHT TO BE RETAINED IN THE
SERVICE OF THE COMPANY, NOR TO CREATE OR CONFER ON ANY PARTICIPANT THE RIGHT TO
DEFER COMPENSATION OR RECEIVE A MATCHING CONTRIBUTION CREDIT WITH RESPECT TO ANY
FUTURE PERIOD OF SERVICE WITH THE COMPANY.  NOTHING IN THE PLAN SHALL INTERFERE
IN ANY WAY WITH THE RIGHT OF THE COMPANY TO TERMINATE A PARTICIPANT’S SERVICE AT
ANY TIME WITH OR WITHOUT CAUSE OR NOTICE AND WHETHER OR NOT SUCH TERMINATION
RESULTS IN ANY ADVERSE EFFECT ON THE INDIVIDUAL’S INTERESTS UNDER THE PLAN.


 


8.5                                 SPENDTHRIFT PROVISION.  NO INTEREST OF ANY
PERSON OR ENTITY IN, OR RIGHT TO RECEIVE A BENEFIT UNDER, THE PLAN SHALL BE
SUBJECT IN ANY MANNER TO SALE, TRANSFER, ASSIGNMENT, PLEDGE, ATTACHMENT,
GARNISHMENT, OR OTHER ALIENATION OR ENCUMBRANCE OF ANY KIND; NOR MAY SUCH
INTEREST OR RIGHT TO RECEIVE A BENEFIT BE TAKEN, EITHER VOLUNTARILY OR
INVOLUNTARILY, FOR THE SATISFACTION OF THE DEBTS OF, OR OTHER OBLIGATIONS OR
CLAIMS AGAINST, SUCH PERSON OR ENTITY, INCLUDING CLAIMS FOR ALIMONY, SUPPORT,
SEPARATE MAINTENANCE AND CLAIMS IN BANKRUPTCY PROCEEDINGS.  NO DEFERRED MUTUAL
FUND UNITS SHALL BE PLEDGED, HYPOTHECATED, OR TRANSFERRED BY A PARTICIPANT OTHER
THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.


 


8.6                                 APPLICABLE LAW.  THE PLAN (INCLUDING,
WITHOUT LIMITATION, ANY RULES, REGULATIONS, DETERMINATIONS OR DECISIONS MADE BY
THE COMMITTEE OR COMPANY RELATING TO THE PLAN) SHALL BE CONSTRUED AND
ADMINISTERED EXCLUSIVELY IN ACCORDANCE WITH APPLICABLE FEDERAL LAWS AND THE LAWS
OF THE STATE OF DELAWARE, WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES.


 


8.7                                 SMALL BENEFITS.  IF AT ANY TIME AN ACCOUNT
PAYABLE UNDER THIS PLAN HAS A VALUE OF LESS THAN $25,000, THE COMPANY SHALL PAY
SUCH ACCOUNT TO THE PARTICIPANT OR BENEFICIARY IN A SINGLE LUMP SUM IN LIEU OF
ANY FURTHER BENEFIT PAYMENTS HEREUNDER.


 


8.8                                 INCAPACITY OF RECIPIENT.  IF ANY PERSON
ENTITLED TO A BENEFIT PAYMENT UNDER THE PLAN IS DEEMED BY THE COMPANY TO BE
INCAPABLE OF PERSONALLY RECEIVING AND GIVING A VALID RECEIPT FOR SUCH PAYMENT,
THEN, UNLESS AND UNTIL CLAIM THEREFOR SHALL HAVE BEEN MADE BY A DULY APPOINTED
GUARDIAN OR OTHER LEGAL REPRESENTATIVE OF SUCH PERSON, THE COMPANY MAY PROVIDE
FOR SUCH PAYMENT OR ANY PART THEREOF TO BE MADE TO ANY OTHER PERSON OR
INSTITUTION THEN CONTRIBUTING TOWARD OR PROVIDING FOR THE CARE AND MAINTENANCE
OF SUCH PERSON.  ANY SUCH PAYMENT SHALL BE A PAYMENT FOR THE ACCOUNT OF SUCH
PERSON AND A COMPLETE DISCHARGE OF ANY LIABILITY OF THE COMPANY AND THE PLAN
THEREFOR.


 


8.9                                 CORPORATE SUCCESSOR.  THE PLAN SHALL NOT BE
AUTOMATICALLY TERMINATED BY A TRANSFER OR SALE OF ASSETS OF THE COMPANY OR BY
THE REORGANIZATION, MERGER OR CONSOLIDATION OF THE COMPANY INTO OR WITH ANY
OTHER CORPORATION OR ENTITY, BUT SHALL BE CONTINUED AFTER SUCH TRANSFER, SALE,
REORGANIZATION, MERGER OR CONSOLIDATION.


 


13

--------------------------------------------------------------------------------



 


8.10                           UNCLAIMED BENEFIT.  EACH PARTICIPANT SHALL KEEP
THE COMPANY INFORMED OF HIS CURRENT ADDRESS.  THE COMPANY SHALL NOT BE OBLIGATED
TO SEARCH FOR THE WHEREABOUTS OF ANY PERSON.  IF THE LOCATION OF A PARTICIPANT
IS NOT MADE KNOWN TO THE COMPANY WITHIN THREE (3) YEARS AFTER THE DATE ON WHICH
PAYMENT OF THE PARTICIPANT’S ACCOUNT MAY FIRST BE MADE, PAYMENT MAY BE MADE AS
THOUGH THE PARTICIPANT HAD DIED AT THE END OF THE THREE-YEAR PERIOD.  IF, WITHIN
ONE ADDITIONAL YEAR AFTER SUCH THREE-YEAR PERIOD HAS ELAPSED, OR, WITHIN THREE
YEARS AFTER THE ACTUAL DEATH OF A PARTICIPANT, THE COMPANY IS UNABLE TO LOCATE
ANY BENEFICIARY FOR THE PARTICIPANT, THEN THE COMPANY SHALL HAVE NO FURTHER
OBLIGATION TO PAY ANY BENEFIT HEREUNDER TO SUCH PARTICIPANT OR BENEFICIARY OR
ANY OTHER PERSON AND SUCH BENEFIT SHALL BE IRREVOCABLY FORFEITED.


 


8.11                           LIMITATIONS ON LIABILITY.  NOTWITHSTANDING ANY OF
THE PRECEDING PROVISIONS OF THE PLAN, NEITHER THE COMPANY NOR ANY INDIVIDUAL
ACTING AS AN EMPLOYEE OR AGENT OF THE COMPANY SHALL BE LIABLE TO ANY
PARTICIPANT, FORMER PARTICIPANT, BENEFICIARY OR ANY OTHER PERSON FOR ANY CLAIM,
LOSS, LIABILITY OR EXPENSE INCURRED IN CONNECTION WITH THE PLAN.


 


8.12                           DUTIES OF PARTICIPANTS AND BENEFICIARIES.  THE
PARTICIPANT AND ANY BENEFICIARIES OF A PARTICIPANT SHALL, AS A CONDITION OF
RECEIVING BENEFITS UNDER THIS PLAN, BE OBLIGATED TO PROVIDE THE COMPENSATION
COMMITTEE WITH SUCH INFORMATION AS THE COMPENSATION COMMITTEE SHALL REQUIRE IN
ORDER TO DETERMINE ACCOUNT BALANCES, CALCULATE BENEFITS UNDER THIS PLAN, OR
OTHERWISE ADMINISTER THE PLAN.


 


8.13                           TAXES AND WITHHOLDING.  AS A CONDITION TO ANY
PAYMENT OR DISTRIBUTION PURSUANT TO THE PLAN, THE COMPANY MAY REQUIRE A
PARTICIPANT TO PAY SUCH SUM TO THE COMPANY AS MAY BE NECESSARY TO DISCHARGE ITS
OBLIGATIONS WITH RESPECT TO ANY TAXES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES
IMPOSED ON PROPERTY OR INCOME RECEIVED BY THE PARTICIPANT THEREUNDER.  THE
COMPANY MAY DEDUCT OR WITHHOLD SUCH SUM FROM ANY PAYMENT OR DISTRIBUTION TO THE
PARTICIPANT.  FOR EACH CALENDAR YEAR IN WHICH A PARTICIPANT DEFERS COMPENSATION
OR RECEIVES A MATCHING CONTRIBUTION CREDIT, THE COMPANY SHALL WITHHOLD FROM THAT
PORTION OF THE PARTICIPANT’S COMPENSATION THAT IS NOT BEING DEFERRED, IN A
MANNER DETERMINED BY THE COMPANY, THE PARTICIPANT’S SHARE OF FICA AND OTHER
EMPLOYMENT TAXES DUE; PROVIDED, HOWEVER, THAT THE COMPANY MAY REDUCE THE
APPLICABLE AMOUNT DEFERRED IF NECESSARY TO COMPLY WITH APPLICABLE WITHHOLDING
REQUIREMENTS.


 


8.14                           TREATMENT FOR OTHER COMPENSATION PURPOSES. 
PAYMENTS RECEIVED BY A PARTICIPANT UNDER THE PLAN SHALL NOT BE DEEMED PART OF A
PARTICIPANT’S REGULAR, RECURRING COMPENSATION FOR PURPOSES OF ANY TERMINATION,
INDEMNITY OR SEVERANCE PAY LAWS AND SHALL NOT BE INCLUDED IN, NOR HAVE ANY
EFFECT ON, THE DETERMINATION OF BENEFITS UNDER ANY OTHER EMPLOYEE BENEFIT PLAN,
CONTRACT OR SIMILAR ARRANGEMENT PROVIDED BY THE COMPANY, UNLESS EXPRESSLY SO
PROVIDED BY SUCH OTHER PLAN, CONTRACT OR ARRANGEMENT.


 


14

--------------------------------------------------------------------------------



 


ARTICLE IX


CHANGE-OF-CONTROL


 


9.1                                 BENEFIT RIGHTS UPON CHANGE-OF-CONTROL. 
NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO THE CONTRARY, IN THE EVENT OF
A CHANGE-OF-CONTROL, THE COMPANY OR ANY SUCCESSOR SHALL BE PROHIBITED FROM
AMENDING OR TERMINATING THE PLAN IN ANY MANNER SO AS TO DEPRIVE, DIRECTLY OR
INDIRECTLY, ANY CURRENT OR FORMER PARTICIPANT OR BENEFICIARY OF ALL OR ANY
PORTION OF ANY ACCOUNT WHICH HAS ACCRUED UNDER THIS PLAN PRIOR TO THE EFFECTIVE
DATE OF SUCH AMENDMENT OR TERMINATION.  FOLLOWING A CHANGE-OF-CONTROL, NO ACTION
SHALL BE TAKEN UNDER THE PLAN THAT WILL CAUSE ANY PRE-2005 ACCOUNT AMOUNTS TO BE
SUBJECT TO CODE SECTION 409A COVERAGE, OR CAUSE ANY 2005-2008 CALENDAR YEAR
ACCOUNTS AND POST-2008 ACCOUNTS TO FAIL TO COMPLY IN ANY RESPECT WITH CODE
SECTION 409A, IN EITHER CASE WITHOUT THE WRITTEN CONSENT OF THE PARTICIPANT OR
BENEFICIARY (AS APPLICABLE).


 


9.2                                 DEFINITION OF CHANGE-OF-CONTROL.  FOR
PURPOSES OF THIS PLAN, A “CHANGE OF CONTROL” SHALL BE DEEMED TO HAVE OCCURRED
IF:


 

(a)                                 Any “Person” (as defined below), excluding
for this purpose the Company or any subsidiary of the Company, any employee
benefit plan of the Company or any subsidiary of the Company, or any entity
organized, appointed or established for or pursuant to the terms of any such
plan which acquires beneficial ownership of common shares of the Company, is or
becomes the “Beneficial Owner” (as defined below) of twenty percent (20%) or
more of the common shares of the Company then outstanding; PROVIDED, however,
that no Change of Control shall be deemed to have occurred as the result of an
acquisition of common shares of the Company by the Company which, by reducing
the number of shares outstanding, increases the proportionate beneficial
ownership interest of any Person to twenty percent (20%) or more of the common
shares of the Company then outstanding, but any subsequent increase in the
beneficial ownership interest of such a Person in common shares of the Company
shall be deemed a Change of Control; and provided further that if the Board
determines in good faith that a Person who has become the Beneficial Owner of
common shares of the Company representing twenty percent (20%) or more of the
common shares of the Company then outstanding has inadvertently reached that
level of ownership interest, and if such Person divests as promptly as
practicable a sufficient number of shares of the Company so that the Person no
longer has a beneficial ownership interest in twenty percent (20%) or more of
the common shares of the Company then outstanding, then no Change of Control
shall be deemed to have occurred.  For purposes of this paragraph (a), the
following terms shall have the meanings set forth below:

 

(I)                                    “PERSON” SHALL MEAN ANY INDIVIDUAL, FIRM,
LIMITED LIABILITY COMPANY, CORPORATION OR OTHER ENTITY, AND SHALL INCLUDE ANY
SUCCESSOR (BY MERGER OR OTHERWISE) OF ANY SUCH ENTITY.

 

(II)                                 “AFFILIATE” AND “ASSOCIATE” SHALL HAVE THE
RESPECTIVE MEANINGS ASCRIBED TO SUCH TERMS IN RULE 12B-2 OF THE GENERAL
RULES AND REGULATIONS UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”).

 

(III)                              A PERSON SHALL BE DEEMED THE “BENEFICIAL
OWNER” OF AND SHALL BE DEEMED TO “BENEFICIALLY OWN” ANY SECURITIES:

 

(A)                             which such Person or any of such Person’s
Affiliates or Associates beneficially owns, directly or indirectly (determined
as provided in Rule 13d-3 under the Exchange Act);

 

(B)                               which such Person or any of such Person’s
Affiliates or Associates has (1) the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (other than customary agreements with

 

15

--------------------------------------------------------------------------------


 

and between underwriters and selling group members with respect to a bona fide
public offering of securities), or upon the exercise of conversion rights,
exchange rights, rights (other than rights under the Company’s Rights Agreement
dated June 25, 1996, with The Bank of New York, as amended), warrants or
options, or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, securities tendered pursuant to a
tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase or exchange; or (2) the right to vote pursuant to any agreement,
arrangement or understanding; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, any security if the
agreement, arrangement or understanding to vote such security (a) arises solely
from a revocable proxy or consent given to such Person in response to a public
proxy or consent solicitation made pursuant to, and in accordance with, the
applicable rules and regulations promulgated under the Exchange Act and (b) is
not also then reportable on Schedule 13D under the Exchange Act (or any
comparable or successor report); or

 

(C)                               which are beneficially owned, directly or
indirectly, by any other Person with which such Person or any of such Person’s
Affiliates or Associates has any agreement, arrangement or understanding (other
than customary agreements with and between underwriters and selling group
members with respect to a bona fide public offering of securities) for the
purpose of acquiring, holding, voting (except to the extent contemplated by the
proviso to subparagraph (a)(iii)(B)(2) above) or disposing of any securities of
the Company.

 

Notwithstanding anything in this definition of Beneficial Ownership to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

 

(b)                                During any period of two (2) consecutive
years, individuals who at the beginning of such two-year period constitute the
Board and any new director or directors (except for any director designated by a
person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), above, or paragraph (c), below) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board; or

 

(c)                                 Approval by the shareholders of (or if such
approval is not required, the consummation of) (i) a plan of complete
liquidation of the Company, (ii) an agreement for the sale or disposition of the
Company or all or substantially all of the Company’s assets, (iii) a plan of
merger or consolidation of the Company with any other corporation, or (iv) a
similar transaction or series of transactions involving the Company (any
transaction described in parts (i) through (iv) of this paragraph (c) being
referred to as a “Business Combination”), in each case unless after such a
Business Combination the shareholders of the Company immediately prior to the
Business Combination continue to own at least eighty percent (80%) of the voting
securities of the new (or continued) entity immediately after such Business
Combination, in substantially the same proportion as their ownership of the
Company immediately prior to such Business Combination.

 

16

--------------------------------------------------------------------------------


 

A “Change of Control” shall not include any transaction described in
paragraph (a) or (c), above, where, in connection with such transaction, a
participant and/or any party acting in concert with that participant shall
substantially increase their, his or its, as the case may be, ownership interest
in the Company or a successor to the Company (other than through conversion of
prior ownership interests in the Company and/or through equity awards received
entirely as compensation for past or future personal services).

 


9.3                                 EXCESS PARACHUTE PAYMENTS BY THE COMPANY.


 


(A)                                 ANYTHING IN THIS PLAN TO THE CONTRARY
NOTWITHSTANDING, IN THE EVENT IT SHALL BE DETERMINED THAT ANY PAYMENT OR
DISTRIBUTION BY THE COMPANY TO OR FOR THE BENEFIT OF A PARTICIPANT, WHETHER PAID
OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS PLAN OR
OTHERWISE, BUT DETERMINED WITHOUT REGARD TO ANY ADDITIONAL PAYMENTS REQUIRED
UNDER THIS SECTION 9.3 (A “PAYMENT”), WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED
BY CODE SECTION 4999 OR IF ANY INTEREST OR PENALTIES ARE INCURRED BY THE
PARTICIPANT WITH RESPECT TO SUCH EXCISE TAX (SUCH EXCISE TAX, TOGETHER WITH ANY
SUCH INTEREST AND PENALTIES, BEING HEREINAFTER COLLECTIVELY REFERRED TO AS THE
“EXCISE TAX”), THEN THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE AN ADDITIONAL
PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT, AFTER PAYMENT BY THE
PARTICIPANT OF ALL TAXES (INCLUDING ANY INTEREST OR PENALTIES IMPOSED WITH
RESPECT TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION, ANY INCOME TAXES (AND ANY
INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO) AND EXCISE TAX IMPOSED UPON
THE GROSS-UP PAYMENT, THE PARTICIPANT RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT
EQUAL TO THE EXCISE TAX IMPOSED UPON THE PAYMENT.


 


(B)                                SUBJECT TO THE PROVISIONS OF
PARAGRAPH (C) BELOW, ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS
SECTION 9.3, INCLUDING WHETHER AND WHEN A GROSS-UP PAYMENT IS REQUIRED AND THE
AMOUNT OF SUCH GROSS-UP PAYMENT AND THE ASSUMPTIONS TO BE UTILIZED IN ARRIVING
AT SUCH DETERMINATION, SHALL BE MADE BY THE ACCOUNTING FIRM WHICH IS THEN
SERVING AS THE AUDITORS FOR THE COMPANY (THE “ACCOUNTING FIRM”), WHICH SHALL
PROVIDE DETAILED SUPPORTING CALCULATIONS TO BOTH THE COMPANY AND THE PARTICIPANT
WITHIN FIFTEEN (15) BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM THE PARTICIPANT
THAT THERE HAS BEEN A PAYMENT, OR SUCH EARLIER TIME AS IS REQUIRED BY THE
COMPANY.  IN THE EVENT THAT THE ACCOUNTING FIRM IS SERVING AS ACCOUNTANT OR
AUDITOR FOR THE INDIVIDUAL, ENTITY OR GROUP EFFECTING THE CHANGE OF CONTROL, THE
PARTICIPANT SHALL APPOINT ANOTHER NATIONALLY RECOGNIZED ACCOUNTING FIRM TO MAKE
THE DETERMINATIONS REQUIRED HEREUNDER (WHICH ACCOUNTING FIRM SHALL THEN BE
REFERRED TO AS THE ACCOUNTING FIRM HEREUNDER).  ALL FEES AND EXPENSES OF THE
ACCOUNTING FIRM SHALL BE BORNE SOLELY BY THE COMPANY.  ANY GROSS-UP PAYMENTS, AS
DETERMINED PURSUANT TO THIS SECTION 9.3 SHALL BE PAID BY THE COMPANY TO THE
PARTICIPANT WITHIN FIVE (5) DAYS OF THE RECEIPT OF THE ACCOUNTING FIRM’S
DETERMINATION BUT SHALL BE PAID NO LATER THAN THE END OF THE PARTICIPANT’S
TAXABLE YEAR NEXT FOLLOWING THE PARTICIPANT’S TAXABLE YEAR IN WHICH THE
PARTICIPANT REMITS THE RELATED TAXES.  IF THE ACCOUNTING FIRM DETERMINES THAT NO
EXCISE TAX IS PAYABLE BY THE PARTICIPANT, IT SHALL FURNISH THE PARTICIPANT WITH
A WRITTEN OPINION THAT FAILURE TO REPORT THE EXCISE TAX ON THE PARTICIPANT’S
APPLICABLE FEDERAL INCOME TAX RETURN WOULD NOT RESULT IN THE IMPOSITION OF A
NEGLIGENCE OR SIMILAR PENALTY.  ANY GOOD FAITH DETERMINATION BY THE ACCOUNTING
FIRM SHALL BE BINDING UPON THE COMPANY AND THE PARTICIPANT.  AS A RESULT OF THE
UNCERTAINTY IN THE APPLICATION OF CODE SECTION 4999 AT THE TIME OF THE INITIAL
DETERMINATION BY THE ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT GROSS-UP
PAYMENTS WHICH WILL NOT HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN MADE
(“UNDERPAYMENT”), CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE
HEREUNDER.  IN THE EVENT THAT THE COMPANY EXHAUSTS ITS REMEDIES PURSUANT TO
PARAGRAPH (C) BELOW, AND THE PARTICIPANT THEREAFTER IS REQUIRED TO MAKE A
PAYMENT OF ANY EXCISE TAX, THE ACCOUNTING FIRM SHALL DETERMINE THE AMOUNT OF THE
UNDERPAYMENT THAT HAS OCCURRED AND ANY SUCH UNDERPAYMENT SHALL BE PROMPTLY PAID
BY THE COMPANY TO OR FOR THE BENEFIT OF THE PARTICIPANT BUT SHALL BE PAID NO
LATER THAN THE END OF THE PARTICIPANT’S TAXABLE YEAR NEXT FOLLOWING THE
PARTICIPANT’S TAXABLE YEAR IN WHICH THE PARTICIPANT REMITS THE RELATED TAXES.


 


(C)                                 THE PARTICIPANT SHALL NOTIFY THE COMPANY IN
WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD
REQUIRE THE PAYMENT BY THE COMPANY OF A GROSS-UP PAYMENT.  SUCH NOTIFICATION
SHALL BE GIVEN AS SOON AS PRACTICABLE BUT NO LATER THAN FIFTEEN (15) BUSINESS
DAYS AFTER THE PARTICIPANT IS INFORMED IN WRITING OF SUCH CLAIM AND SHALL
APPRISE THE COMPANY OF THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM
IS REQUESTED TO BE PAID.  THE PARTICIPANT SHALL NOT PAY SUCH CLAIM PRIOR TO THE
EXPIRATION OF THE THIRTY (30) DAY PERIOD FOLLOWING THE DATE ON WHICH THE
PARTICIPANT GIVES SUCH NOTICE TO THE COMPANY (OR SUCH SHORTER PERIOD ENDING ON
THE DATE THAT ANY PAYMENT OF TAXES WITH RESPECT TO SUCH CLAIM IS DUE).  IF THE
COMPANY NOTIFIES THE PARTICIPANT IN WRITING PRIOR TO THE EXPIRATION OF SUCH
PERIOD THAT IT DESIRES TO CONTEST SUCH CLAIM, THE PARTICIPANT SHALL:

 

17

--------------------------------------------------------------------------------


 

(I)                                    GIVE THE COMPANY ANY INFORMATION
REASONABLY REQUESTED BY THE COMPANY RELATING TO SUCH CLAIM;

 

(II)                                TAKE SUCH ACTION IN CONNECTION WITH
CONTESTING SUCH CLAIM AS THE COMPANY SHALL REASONABLY REQUEST IN WRITING, FROM
TIME TO TIME, INCLUDING, WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH
RESPECT TO SUCH CLAIM BY AN ATTORNEY REASONABLY SELECTED BY THE COMPANY;

 

(III)                             COOPERATE WITH THE COMPANY IN GOOD FAITH IN
ORDER TO EFFECTIVELY CONTEST SUCH CLAIM; AND

 

(IV)                             PERMIT THE COMPANY TO PARTICIPATE IN ANY
PROCEEDINGS RELATING TO SUCH CLAIM;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limiting the foregoing provisions of
this paragraph (c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Participant to pay the tax claimed and sue for a refund, or contest
the claim in any permissible manner; and the Participant agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company
shall determine; provided, however, that if the Company directs the Participant
to pay such claim and sue for a refund, the Company shall advance the amount of
such payment to the Participant on an interest-free basis and shall indemnify
and hold the Participant harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Participant
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount.  Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Participant shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

 


(D)                                 IF, AFTER THE RECEIPT BY THE PARTICIPANT OF
AN AMOUNT ADVANCED BY THE COMPANY PURSUANT TO PARAGRAPH (C) ABOVE, THE
PARTICIPANT BECOMES ENTITLED TO RECEIVE ANY REFUND WITH RESPECT TO SUCH CLAIM,
THE PARTICIPANT SHALL (SUBJECT TO THE COMPANY’S COMPLYING WITH THE REQUIREMENTS
OF SAID PARAGRAPH (C)) PROMPTLY PAY TO THE COMPANY THE AMOUNT OF SUCH REFUND
(TOGETHER WITH ANY INTEREST PAID OR CREDITED THEREON, AFTER TAXES APPLICABLE
THERETO).  IF, AFTER THE RECEIPT BY THE PARTICIPANT OF AN AMOUNT ADVANCED BY THE
COMPANY PURSUANT TO SAID PARAGRAPH (C), A DETERMINATION IS MADE THAT THE
PARTICIPANT SHALL NOT BE ENTITLED TO ANY REFUND WITH RESPECT TO SUCH CLAIM AND
THE COMPANY DOES NOT NOTIFY THE PARTICIPANT IN WRITING OF ITS INTENT TO CONTEST
SUCH DENIAL OF REFUND PRIOR TO THE EXPIRATION OF THIRTY (30) DAYS AFTER SUCH
DETERMINATION, THEN SUCH ADVANCE SHALL BE FORGIVEN AND SHALL NOT BE REQUIRED TO
BE REPAID (PROVIDED THAT SUCH FORGIVENESS SHALL BE MADE NO LATER THAN THE END OF
THE PARTICIPANT’S TAXABLE YEAR NEXT FOLLOWING THE PARTICIPANT’S TAXABLE YEAR IN
WHICH THE PARTICIPANT REMITS THE RELATED TAXES); AND THE AMOUNT OF SUCH ADVANCE
SHALL OFFSET, TO THE EXTENT THEREOF, THE AMOUNT OF THE GROSS-UP PAYMENT REQUIRED
TO BE PAID.

 

18

--------------------------------------------------------------------------------


 


ARTICLE X


SPECIAL PROVISIONS


 


10.1                           FORMER PARTICIPANTS IN THE GENERAL SIGNAL
CORPORATION DEFERRED COMPENSATION PLAN.  THE DEFERRALS MADE UNDER THE GENERAL
SIGNAL CORPORATION DEFERRED COMPENSATION PLAN (THE “GSX PLAN”) PAYABLE AFTER
JULY 1, 1999, SHALL BE HELD UNDER THIS PLAN, AS PROVIDED IN THIS SECTION.


 


(A)                                 THE GSX PLAN ACCOUNTS OF GSX PLAN
PARTICIPANTS NOT BECOMING COMPANY EMPLOYEES SHALL BE HELD AS PART OF THIS PLAN. 
ALL AMOUNTS DEFERRED UNDER THE GSX PLAN SHALL BE HELD UNDER THIS PLAN AND MAY BE
DIRECTED TO DEFERRED MUTUAL FUND UNITS PURSUANT TO THE TERMS OF THIS PLAN. 
PARTICIPANTS MAY MAKE NO FURTHER DEFERRALS AND MAY MAKE NO CHANGE IN THE PAYMENT
ELECTIONS MADE UNDER THE GSX PLAN.


 


(B)                                THE ACCOUNTS OF GSX PLAN PARTICIPANTS WHO
BECAME EMPLOYEES OF THE COMPANY ON JANUARY 1, 1999, AND WERE ELIGIBLE FOR THIS
PLAN SHALL ALSO BE HELD PURSUANT TO THE TERMS OF THIS PLAN.  ALL SUCH DEFERRALS
SHALL RECEIVE EARNINGS CREDITS ON THE BASIS OF THE DEFERRAL MUTUAL FUND UNITS TO
WHICH PARTICIPANTS HAVE DIRECTED THEM.  PARTICIPANTS MAY ALSO MAKE TRANSFERS
BETWEEN DEFERRED MUTUAL FUND UNITS AS PROVIDED UNDER THE PLAN.


 


(C)                                 FORMER GSX PLAN PARTICIPANTS DESCRIBED IN
10.L(B) WHO ARE ALSO ELIGIBLE TO BE PARTICIPANTS IN THIS PLAN UNDER ARTICLE II
SHALL HAVE A ONE TIME ELECTION TO BE MADE PRIOR TO JANUARY 1, 1999, TO HAVE
THEIR GSX PLAN DEFERRALS PAID AT THE SAME TIME AND IN THE SAME METHOD AS THEY
HAVE SELECTED FOR DEFERRALS WITH RESPECT TO THE PRE-2005 ACCOUNT UNDER THIS PLAN
MADE AFTER JANUARY 1, 1999, AS COMPANY EMPLOYEES ACTIVELY PARTICIPATING IN THE
PLAN.


 

Benefits shall be paid only if the Administrator decides in its discretion that
the applicant is entitled to them.

 

19

--------------------------------------------------------------------------------